United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40796
                        Conference Calendar



JOSE YEPES,

                                    Petitioner-Appellant,

versus

R.D. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-273
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Yepes, federal prisoner # 99485-012, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition.

Yepes is currently serving a life sentence for conspiracy to

possess cocaine with intent to distribute.    Yepes argues that

the district court erred in denying his 28 U.S.C. § 2241 petition

because he is innocent of his offense.

     Yepes has not met his burden of showing that he meets the

requirements for filing a 28 U.S.C. § 2241 petition under the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40796
                               -2-

“savings clause” of 28 U.S.C. § 2255.    He has neither pointed to

a retroactively applicable Supreme Court decision which

establishes that he may have been imprisoned for conduct that was

not prohibited by law nor shown how his claim was foreclosed by

circuit law at the time of his guilty-plea conviction, appeal, or

first 28 U.S.C. § 2255 motion.   See Reyes-Requena v. United

States, 243 F.3d 893, 904 (5th Cir. 2001).    Accordingly, the

judgment of the district court is AFFIRMED.